Citation Nr: 0707457	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  04-25 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for nose bleeds, diagnosed 
as septal dysplasia, status post excision of septal lesions, 
to include as a result of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1986 to August 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the claim. 

After the commencement of the instant appeal, the veteran 
initiated a claim for secondary service connection for septal 
dysplasia as secondary to medication for his service 
connection disabilities.  The RO denied the claim in a 
February 2006 rating decision.  The veteran did not appeal 
that decision, and the issue is not before the Board.


FINDINGS OF FACT

1.  The veteran has chronic nose bleeds have been diagnosed 
as due to septal dysplasia, status post excision of septal 
lesions, and there is no medical evidence indicating they are 
possible manifestations of undiagnosed illness.

2.  There is no medical evidence relating the veteran's nose 
bleeds, diagnosed as septal dysplasia, status post excision 
of septal lesions, to any event or injury in service or any 
applicable presumptive period thereafter.


CONCLUSION OF LAW

Service connection for nose bleeds, diagnosed as septal 
dysplasia, status post excision of septal lesions, to include 
as a result from an undiagnosed illness, is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1117 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claim folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Service Connection

The veteran claims service connection for chronic nose 
bleeds, diagnosed as septal dysplasia.  The veteran argues 
that the condition developed as the result of exposure to 
nerve agents, sarin and cyclosarin, during the first Persian 
Gulf War.  For the reasons that follow, the Board will deny 
the claim.


Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The record reflects that the veteran suffers ongoing nose 
bleeds.  The veteran's VA treatment records indicate that the 
veteran had ongoing complaints of nose bleeds.  In 2002, the 
veteran developed septal lesions.  The treatment notes 
indicate that biopsies were performed, first in April, then 
in July 2002, to determine whether the veteran suffered from 
an autoimmune disorder.  The records indicate no such 
disorder was found.  The first biopsy results showed squamous 
papilloma without a definitive diagnosis.  At the July 2002 
biopsy, a significant portion of the septum was removed, 
leaving a hole in the veteran's nose.  A button prosthesis 
was installed.  Due to continued nose bleeds and crusting 
around the prosthesis, it was eventually removed.  The second 
biopsy results showed the lesions were not malignant. The 
veteran reports having undergone four cauterizations in an 
attempt to stop the nose bleeds.  A December 2005 VA examiner 
diagnosed him with septal dysplasia with chronic epistaxis 
(nose bleeds).  

Ordinarily, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Presumptive service connection may also be established for a 
qualifying chronic disability resulting from an undiagnosed 
illness which became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more not later than 
December 31, 2011.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317; 71 Fed. Reg. 75669 (December 18, 2006).  The term 
"Persian Gulf veteran" means a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d)(1).  The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).  Unlike the 
elements for direct service connection given above, for the 
undiagnosed illness part of the veteran's claim, as discussed 
in more detail below, competent evidence linking a current 
disability to an event during service need not be provided.  
Gutierrez v. Principi, 19 Vet. App. 1 (2004).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current nose bleeds.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).  The veteran contends 
that his chronic nose bleeds are the result of sarin and 
cyclosarin gas exposure during service.  For the purposes of 
presumptive service connection, the Board need not inquire 
into this point.  The Board will return to the sarin gas 
exposure in the discussion of direct service connection, 
infra.  

a. Presumptive Service Connection for an Undiagnosed Illness

The Board notes that military records reflect that the 
appellant served in the Southwest Asia theater of operations.  
He is the recipient of the Kuwait Liberation Medal.  
Therefore, he had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Accordingly, the 
veteran has necessary service.  The Board will turn to the 
existence of a qualifying chronic disability.  

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).  Objective indications of 
a chronic disability include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  Disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  A chronic 
disability resulting from an undiagnosed illness referred to 
in this section shall be rated using evaluation criteria from 
the VA's Schedule for Rating Disabilities for a disease or 
injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service- 
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2-5).

The veteran's chronic nose bleeds, his septal lesions and his 
septal dysplasia do not constitute a 'qualifying chronic 
disability' within the meaning of the relevant regulations.  
These symptoms are not part of the recognized medically 
unexplained chronic multisymptom illnesses listed above.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i), supra.  The 
Secretary has not identified nose bleeds, septal lesions or 
dysplasia to be the result of qualifying chronic 
disabilities.  Id.  The Board notes that it need not go 
through an undiagnosed illness analysis because the condition 
discussed herein is both known and definitively diagnosed as 
septal lesions and septal dysplasia with chronic nose bleeds.  
Id.  

The veteran relies on a relatively unique argument in support 
of his claim.  In his June 2004 Form 9, he contends that his 
VA doctors have told him that dysplasia can occur whenever 
there is an injury or a sore.  The veteran contends that 
dysplasia is the effect, not the cause.  Because the cause 
has not been diagnosed, the veteran has an undiagnosed 
illness resulting in nose bleeds, septal lesions and septal 
dysplasia.  

This argument fails as it relies on a misreading of the term 
'undiagnosed illness.'  The regulations contemplate that the 
symptoms complained of are unattributable to any known 
clinical diagnosis.  Here, the veteran's symptoms have been 
attributed to septal lesions and septal dysplasia with 
chronic nose bleeds.  That an underlying cause for the 
lesions or the ulcers has not been identified does not render 
his condition 'undiagnosed.'  In order to qualify for the 
presumption, a doctor would need to confirm the existence of 
the symptoms and provide no diagnosis.  See 38 C.F.R. 
§ 3.317.

In light of the foregoing, presumptive service connection 
under 38 C.F.R. § 3.317 for undiagnosed illnesses is not for 
application.  

b. Direct Service Connection

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir.1994).  The Board has therefore 
given consideration to whether service connection may be 
granted for the appellant's claimed disorders regardless of 
his Persian Gulf service.

While the current disability is well established on the 
record, there is no in-service event to which it may be 
attributed.  The veteran's March 1986 enlistment examination 
did not reveal a disorder of the nose.  He had treatment 
during service for sinusitis and an upper respiratory 
infection.  There is no indication that these incidents 
resulted in nose bleeds, septal lesions or dysplasia.  The 
veteran's July 1994 physical examination at separation from 
service is similarly devoid of treatment, complaint or 
diagnosis of a nasal disorder.  In fact, the veteran does not 
argue that he had any nose bleeds during service, but states 
these began in 1999.  

As mentioned above, the veteran has attributed his condition 
to his exposure to sarin and cyclosarin nerve agents during 
the first Gulf War.  To that end, he submitted a July 1997 
Department of Defense letter, which notified him that he was 
likely exposed to low levels of the agents during the 
destruction of the agents at Khamiyisah, Iraq.  

The Secretary of Veterans Affairs, under the relevant 
statutory authorities, has determined that there is no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to, 
among other agents, sarin agents.  See 66 Fed. Reg. 35,702-10 
(July 6, 2001), and 66 Fed. Reg. 58,784-85 (Nov. 23, 2001).  
This determination was made subsequent to studies overseen by 
the National Academy of Sciences and the Department of 
Defense.  Id.  Specific findings regarding sarin indicate 
that the low level of exposure from Khamiyisah were 
insufficient to trigger acute symptoms in any known service 
member in the area and that no long term side effects could 
be identified from longitudinal study of the effected 
population at Khamiyisah and from other populations exposed 
to sarin agents.  The veteran is not competent to offer 
evidence on this point.  See Rucker, supra.  Accordingly, 
there is no competent evidence of record to show that the 
veteran's current disability has a relationship to the 
inservice exposure to sarin agents.  No other possible cause 
has been identified.  

The Board finds that the preponderance of the evidence is 
against a relationship between the veteran's current nose 
bleeds and septal dysplasia, status post excision of septal 
lesions.  Accordingly, the claim is denied.  See Hickman, 
supra.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for nose bleeds and septal dysplasia, 
status post excision of septal lesions.  See Gilbert, 1 Vet. 
App. at 53.

II. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Letters dated in July 2002 and July 2004 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  The veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claim.  The July 2002 letter 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  
The 2004 letter advised him to submit any evidence in his 
possession.  To the extent the 2002 letter was not as 
complete as the letter sent in 2004, all that matters is that 
the veteran ultimately received adequate notification, which 
he did.  The 2004 letter was followed by readjudication of 
the claim in a supplemental statement of the case.  Since the 
Board has concluded that the preponderance of the evidence is 
against the claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because there is no indication that the current disability 
may be related to an in-service event.  While the veteran was 
likely exposed to sarin agents, he is not competent to offer 
an opinion that his current condition resulted therefrom.  On 
the contrary, and as discussed above, the Secretary has found 
that there are no long term effects of sarin agents.  See 66 
Fed. Reg. 35,702-10 (July 6, 2001), and 66 Fed. Reg. 58,784-
85 (Nov. 23, 2001).  There is no indication of another 
possible inservice event that could have caused the veteran's 
condition.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for nose bleeds, diagnosed 
as septal dysplasia, status post excision of septal lesions, 
to include as a result of an undiagnosed illness, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


